Citation Nr: 1425142	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran has qualifying service for pension eligibility. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1977 and from September 1977 to September 1978.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In a March 2014 letter, the Veteran informed the Board that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2014, the Veteran wrote a letter indicating that he wished to withdraw his request for a hearing and his current appeal.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


